internal_revenue_service number release date index number ------------------------------------------------- ------------------------------------ ----------------------- ------------------------------------ legend department of the treasury washington dc third party communication none date of communication not applicable_person to contact ---------------- id no ------------ telephone number --------------------- refer reply to cc fip b02 plr-146202-10 date february taxpayer ------------------------------------------------------------ ------------------------------------- e f g -- ---- ---- dear ------------- this is in reply to your letter dated date requesting rulings on behalf of taxpayer in a letter_ruling dated date plr-108655-10 the prior letter_ruling this office granted taxpayer a ruling that the issuance of two classes of shares with different distribution fees will not in itself result in dividends_paid by taxpayer with respect to its shares being preferential dividends within the meaning of sec_562 you have requested rulings to supplement the prior letter_ruling that the class-specific allocation of class expenses described below will not in itself result in dividends_paid by taxpayer with respect to its shares being preferential dividends within the meaning of sec_562 of the internal_revenue_code and the class-specific allocation of the performance component of the advisory fee described below will not in itself result in dividends_paid by taxpayer with respect to its shares being preferential dividends within the meaning of sec_562 facts legend terms not defined in this ruling have the meanings assigned to them in the prior letter_ruling plr-146202-10 in the prior letter_ruling taxpayer proposed to issue two classes of its common_stock one class of shares would be subject_to an a selling commission paid at the stockholder level and subject_to waiver and a b annual distribution fee paid at the taxpayer level the distribution fee the second class of shares would not be subject_to any selling commission or any allocation of the distribution fee in the current letter_ruling request taxpayer confirms that in its initial_public_offering taxpayer is offering two classes of its common_stock class a shares and class w shares each a class the class a shares are subject_to the distribution fee and the class w shares are not taxpayer also provides the information below regarding class-specific fees and expenses each class may be allocated and pay a different share of fees and expenses such as transfer agent fees and any other class-specific fees and expenses disclosed in a supplement or amendment to taxpayer’s registration_statement and incorporated into the charter by reference not including fees and expenses related to the management of taxpayer’s assets if these expenses are actually incurred in a different amount for each class in addition as compensation_for its services provided pursuant to the advisory agreement between taxpayer and advisor taxpayer will pay advisor an advisory fee comprised of two separate components a fixed amount per day equal to 365th of c percent of taxpayer’s nav payable quarterly in arrears and a performance fee component the performance fee calculated for each class on the basis of the total return on that class in that calendar_year payable annually the performance fee will be calculated such that for any calendar_year in which the total return defined for each class as the change in nav per share for such class plus distributions per share for such class exceeds e percent advisor will receive g percent of that excess provided that in no event will the performance fee exceed f percent of the aggregated total return for such year the same performance fee formula will be applied separately to the class a and class w shares in the event taxpayer’s nav per share for a class decreases below dollar_figuref the performance fee will not be earned on any increase in nav back up to dollar_figuref per share with respect to that class advisor will not be obligated to return any portion of the performance fee paid based on taxpayer’s subsequent performance because the class-specific allocation of the distribution fee will cause the yields on the class a and class w shares to vary advisor may be entitled to receive a performance fee with respect to one class but not the other law and analysis the prior letter_ruling discusses revproc_99_40 1999_2_cb_565 which describes conditions under which distributions made to a shareholder of a regulated plr-146202-10 investment_company ric may vary and nevertheless be deductible as dividends under sec_562 one requirement of revproc_99_40 is that the advisory fee must not be charged at different rates for different groups of shareholders however the groups of shareholders may be allocated and may pay a different advisory fee to the extent that any difference in amount_paid is the result of the application of the same performance fee provisions in the advisory contract to the different investment performance of each group of shareholders taxpayer as a reit is not within the scope of revproc_99_40 however the prior letter_ruling notes that congress and the service have acknowledged the similarity between rics and reits in many areas and have afforded them similar treatment in many situations the ruling then states that the distributions payable to each class will differ only by reason of the special_allocation of the distribution fee as permitted under revproc_99_40 with respect to rics the prior letter_ruling also describes the numerous securities exchange commission state and financial industry regulatory authority inc restrictions regulations and oversight required with respect to its stock offerings operations and rights of its stockholders the ruling also notes that taxpayer’s offering is subject_to a merit review that is specifically targeted at ensuring that stockholders are treated fairly the class specific allocation of class expenses and the class-specific allocation of the performance fee described in this letter are also consistent with the requirements for rics in revproc_99_40 based on the law and analysis relied upon in the prior letter_ruling we conclude that the class-specific allocation of class expenses described in this letter will not in itself result in dividends_paid by taxpayer with respect to its shares being preferential dividends within the meaning of sec_562 and the class-specific allocation of the performance fee will not in itself result in dividends_paid by taxpayer with respect to its shares being preferential dividends within the meaning of sec_562 except as specifically ruled upon above no opinion is expressed concerning any federal_income_tax consequences relating to the facts herein under any other provision of the code specifically we do not rule whether taxpayer otherwise qualifies as a reit under part ii of subchapter_m of chapter of the code this ruling is directed only to the taxpayer requesting it taxpayer should attach a copy of this ruling to each tax_return to which it applies sec_6110 of the code provides that this ruling may not be used or cited as precedent plr-146202-10 in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representatives sincerely susan thompson baker____ susan thompson baker senior technician reviewer branch office of associate chief_counsel financial institutions products
